                Case 2:13-cr-00165-TLN Document 143 Filed 09/14/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:13-CR-00165-TLN
12                                 Plaintiff,            STIPULATION AND ORDER REGARDING
                                                         BRIEFING SCHEDULE ON DEFENDANT’S
13                           v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                         COMPASSIONATE RELEASE
14   CHARLES CONNOR,
15                                Defendant.
16

17                                                   STIPULATION
18         1.        Defendant Charles Connor filed a motion for reduction in sentence and compassionate
19 release on August 28, 2020. The government’s response is due by September 11, 2020, and any reply

20 due September 17, 2020. Government counsel requests additional time to obtain records and draft the

21 response brief.

22         2.        Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
            Case 2:13-cr-00165-TLN Document 143 Filed 09/14/20 Page 2 of 3



 1        3. Accordingly, by this stipulation, the parties now request that:

 2               a)      The government’s opposition or response to defendant’s motion, be due on

 3 September 14, 2020; and

 4               b)      The defense reply, if any, will be due on September 21, 2020.

 5

 6        IT IS SO STIPULATED.

 7
                                                        McGREGOR W. SCOTT
 8                                                      United States Attorney
 9   Dated: September 10, 2020
                                                        /s/ Michael W. Redding
10                                                      MICHAEL W. REDDING
                                                        Assistant United States Attorney
11

12
     Dated: September 10, 2020                          /s/ Douglas Beevers
13                                                      DOUGLAS BEEVERS
                                                        Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:13-cr-00165-TLN Document 143 Filed 09/14/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, is due on

 5 September 14, 2020;

 6                 b)     The defense reply, if any, will be due on September 21, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: September 14, 2020
                                                               Troy L. Nunley
11                                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
